Citation Nr: 1543140	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1985 to June 1990, with subsequent service in the New Jersey Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

This matter was originally before the Board on appeal from a November 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen previously denied claims for bilateral knee disabilities.  In October 2014, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is associated with the record.

In a January 2015 decision by the undersigned, the Board granted the Veteran's request to reopen the claims for bilateral knee disabilities and denied the matters on the merits.  The Veteran appealed the portion of the January 2015 decision that represented a final adverse decision by the Board to the Court, resulting in a July 2015 Joint Motion for Remand (JMR) by the parties.  A July 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  	

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 JMR, the parties agreed that the July 2012 VA examination report (and May 2013 addendum opinion) were inadequate.  Specifically, the parties agreed that it was not clear that the VA examiner had considered the Veteran's statement, in a September 1989 service treatment record (STR), that he had experienced intermittent knee pain for two years, following "jump school."  (The Veteran's DD Form 214 indicates that he received the Parachutist Badge.)  The Board notes that the VA examiner stated that there was no severe trauma in service, but did not discuss whether the claimed 34 parachute jumps would constitute the trauma necessary to cause the Veteran's current bilateral knee disability.  The examiner also did not discuss the diagnosis, in the Veteran's STRs, of a knee disability-specifically, arthritis, which VA considers to be a chronic disease (which raises the possibility of entitlement to service connection under the provisions of 38 C.F.R. § 3.303(b)).  Consequently, remand is required to obtain a new examination that fully addresses the September 1989 STR at issue.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right and left knee disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current right and left knee disabilities.

(b) Please identify the likely etiology for each knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include his parachute jumps?  In rendering such opinion, the examiner should note that the Veteran received the Parachutist Badge and must consider and discuss, as necessary, on the following evidence:

* A February 1986 STR noting treatment for a left knee injury incurred during "jump school."  
* A September 1989 STR noting complaints of bilateral knee pain, intermittent over two years, following "jump school."
* A June 1990 STR (separation examination) noting scars on the right knee cap, a positive patellar grind test, and a diagnosis of arthritis not otherwise specified of the right knee (with recommendation of referral to rheumatology).  
* A March 1992 (National Guard) STR (application medical prescreening form), in which the Veteran denied any painful or "trick" joints or loss of joint movement.
* A May 1993 (National Guard) STR (report of medical history), in which the Veteran denied all symptoms enumerated in section 11.
* A March 1994 (National Guard) STR (annual medical certificate), noting "knee injury (contusion & bursitis) due to fall at work 2/94".
* A February 1998 (National Guard) STR (medical examination), noting a history of October 1997 right knee injury and chronic right knee injury, and an accompanying report of medical history, in which the Veteran reported "knee injury fall 1994, 1997" and a history of arthritis, rheumatism, or bursitis.
* A November 2005 letter from the Veteran's treating physician, noting a right knee meniscus tear disability.
* A 2006 private treatment record noting intermittent right knee pain.
* September 2007 VA examination report, including summary of imaging (noting moderate subpatellar effusion, without fracture or other significant degenerative changes, of the left knee and mild medial compartment degenerative changes and very small effusion of the right knee), a diagnosis of mild bilateral knee osteoarthritis, and the Veteran's self-reported history landing incorrectly on a jump in "jump school."
* A June 2011 private nexus opinion, providing a diagnosis of bilateral chondromalacia patellae and relating such disability to the Veteran's active service.
* The Veteran's June 2011 lay statement, asserting that he participated in 34 parachute jumps while on active service and has had symptoms related to his current bilateral knee disability since.
* A May 2012 note from the Veteran's treating physician indicating that the bilateral knee symptoms may be caused by plantar fasciitis.  
* July 2012 VA examination report and May 2013 addendum opinion, diagnosing bilateral patellofemoral syndrome and knee degenerative joint disease, and finding no nexus to service due to a lack of severe trauma (but not discussing whether the in-service parachute jumps should be considered severe trauma).  
* The Veteran's September 2012 substantive appeal (attributing his bilateral knee disabilities to the combination of his flat fee and his active service duties.)
* The Veteran's October 2014 Board hearing testimony that his current bilateral knee disability is due to his pre-existing flat foot disability and his in-service parachuting and that he had to carry more equipment (i.e., he was heavier) than the other paratroopers. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2.  Then, readjudicate the matters on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




